Hoke, J.-
Tbe complaint, in effect, alleged tbat just prior to tbe slanderous utterance plaintiff bad been tbe general manager of defendant company, oil and fertilizer business, and bad done bis duty honestly and faithfully; tbat having left tbe employment of tbe company, be was in tbe act of having bis household goods moved to tbe dock, with a purpose of being placed on tbe boat, when tbe bearers were stopped by direction of defendant Harry B. Tberian, present manager, acting under orders of bis codefendant, tbe president, tbe goods opened and searched, accompanied by tbe statement, in tbe bearing of divers persons, tbat plaintiff was suspected of having taken tbe property of defendant company, consisting of towels, bed sheets, etc. In tbe portion of tbe complaint more directly relevant, it is alleged: “Upon arriving at tbe office this plaintiff was informed by tbe said Mr. Iierle tbat tbe defendant Harry B. Tberian bad phoned to him to tell tbe plaintiff not to remove bis household goods until be, tbe said defendant Harry B. Tberian, returned to tbe plant tbat afternoon. Tbe plaintiff saw tbe defendant *58Harry B. Tberian immediately after bis return to tbe plant and was publicly informed by tbe defendant Harry B. Tberian tbat be (Tberian) bad orders from Mr. Tbomas H. Hayes, president, not to allow tbis plaintiff to remove bis household goods until they were opened and searched, as be (Mr. Hayes) suspected tbat tbis plaintiff bad taken tbe property of tbe defendant corporation, consisting of towels, bed sheets, etc., which bad been missed since tbe plaintiff left tbe employment of tbe defendant corporation.
“Sixth. Tbat in accordance therewith, on tbe said premises and after tbe said declaration was made in tbe presence of divers persons, and in a public manner, tbe said Tberian proceeded to open tbe household goods and other effects of tbis plaintiff tbat bad been bundled and securely packed, and rummaged among tbe said property to see if tbe plaintiff bad misappropriated any of tbe said defendants’ property, and found nothing.
“Seventh. Tbat tbe said words and acts were plainly intended to mean and be imported and charge tbis plaintiff with feloniously appropriating and stealing tbe property of tbe said defendant corporation, and held this plaintiff up to tbe public contempt and ridicule, thereby blackening his reputation and attempting to ruin bis character, from which tbe plaintiff has suffered very serious and heavy damages, being very greatly humiliated, shocked and belittled by tbe reason of tbe said language and action of tbe said defendant being publicly made on tbe said premises in tbe presence of divers people.
“Eighth. That tbis plaintiff was detained on tbe said premises for more than a day in consequence of tbe said opening of bis household effects and inspection of tbe same, and by tbe use of tbe said language and declaration tbis plaintiff was willfully, deliberately, and recklessly slandered by tbe said language used by tbe said defendant therein acting for and in behalf of said defendant corporation, by tbe orders of Tbomas H. Hayes, president, tbe said slander being made without any just or probable cause, and was'recklessly, willfully and deliberately made.”
There was further allegation to tbe effect tbat plaintiff bad filled other positions of responsibility acceptably before being employed in tbis company, and was then engaged in interesting persons in an enterprise of similar character, and tbe charge was maliciously made with a view of humiliating plaintiff and harming him in tbe estimate of bis business associates,- etc.
Defendants demurred on tbe ground: (1) Tbat there was misjoinder both of parties and causes of action; (2) tbat tbe words used did not amount, per se, to an actionable wrong; (3) tbat there is no allegation of authority for tbe defamatory utterances on tbe part of tbe company; *59but, concurring in the view of tbe court below, we are of opinion that none of these positions can be sustained.
It is the accepted principle here and elsewhere that corporations may be held liable both for the willful and negligent torts of their agents, and that the principle extends to actions for slander when the defamatory words are uttered by express authority of the company or within the course and scope of the agent’s employment. Owing to the facility and thoughtless way that such words are not infrequently used by employees, they should not perhaps be imputed to the company as readily as in more deliberate circumstances — that is, they should not be so readily considered as being within the scope of an agent’s employment; but the basic principle is recognized and may be applicable whenever, as stated, the slander has been expressly authorized by the company, or when the defamatory words have been used in the course of the agent’s employment and authority for their utterance may be fairly and reasonably inferred. Cooper v. R. R., 170 N. C., 490; Seward v. R. R., 159 N. C., 241; Sawyer v. R. R., 142 N. C., 1; Jackson v. Telegraph Co., 139 N. C., 347; Hussey v. R. R., 98 N. C., 34; Bank v. Graham, 100 U. S., 699; R. R. v. Quigley, 62 U. S., 202; Palmeri v. R. R., 133 N. Y., 261; Maynard v. Fireman’s Fund Ins. Co., 34 Cal., 48.
And in such case, as shown in Hussey v. R. R., supra, “The corporation and the employee by whose act the injury was done may be joined in the action.” Our decisions are to the effect, further, that in cases of this character, slanderous words will be regarded as actionable, per se, when they impute to another the commission of a crime that involves moral turpitude. Thus, in the recent case of Jones v. Brinkley, 174 N. C., 23, it was contended that as the larceny of goods under twenty dollars had been reduced to the grade of a misdemeanor, a charge of stealing one gallon of ice cream was not a slander per se; but the position was disapproved and it was held, as stated, Clark, C. J., delivering the opinion, “That where the charge, if true, would subject the person to an indictment for a crime involving moral turpitude, or subject him to an infamous punishment on conviction, the words will be in themselves actionable,” citing 25 Cyc., pp. 270-272, and sec. 17, R. C. L., p. 265.
Again, it is recognized that in order to an accusation of this kind, it is not required that the charge be made in express terms, but the significance of the utterance may be determined by the words themselves, and in view of the attendant circumstances and in this connection, the tones and gestures and accompanying acts of the parties may at times be properly considered; and if, when so interpreted, the words, by fair intendment and to the reasonable apprehension of the listeners, amount to such charge they may be so construed and dealt with. S. v. *60Howard, 169 N. C., 312; Webster v. Sharp, 116 N. C., 466; Bigley v. Nat. Fidelity Co., 94 Neb., 813; Odgers on Libel and Slander, pp 121-24-39; 17 R. C. L., pp. 313-408.
A correct application of these principles are in full support of his Honor’s ruling, and, on the record, we do not hesitate to hold that the language of defendant’s employees, when taken in connection with their accompanying acts in causing plaintiff’s goods to be publicly opened and searched in the presence of numbers of listening observers, amounted, in effect, to an accusation of larceny of the company’s goods, actionable per se, as shown. That the pleadings contain allegations of authority from the company, by direct averment or by fair intendment as the permissible and natural inference, and that under Hussey v. R. R., supra, and other cases of like import, the company and the officers directly "responsible for the injury” have been properly joined as defendants. The authorities cited by appellant are chiefly cases in which the words were not actionable per se, or it was held that they did not express a defamatory charge and are not apposite or controlling on the facts presented on this appeal.
There is no error, and the judgment overruling the demurrer is
Affirmed.